                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ADRIANA RAMIREZ and RODNEY RUIZ,             §
      Plaintiffs,                            §
                                             §
v.                                           §                 CIVIL ACTION H-19-178
                                             §
HOMEBRIDGE FINANCIAL SERVICES, INC., et al., §
     Defendants.                             §

                                               ORDER

       Pending before the court is a memorandum and recommendation by Magistrate Judge Nancy

K. Johnson (“M&R”). Dkt. 13. The M&R recommends granting defendants New Penn Financial

and Barrett Daffin Frappier Turner & Engel, LLP’s motions to dismiss (Dkts. 4, 6). The M&R also

recommends dismissing plaintiffs Adriana Ramirez and Rodney Ruiz’s (collectively, “Plaintiffs”)

claims against defendant Homebridge Financial Services, Inc. (“Homebridge”) for failure to

prosecute.

       Objections to the M&R were due on July 11, 2019, but Plaintiffs have not filed any

objections to date. See Dkt. 13. “When no timely objection is filed, the court need only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.” See Fed.

R. Civ. P. 72(b), Advisory Comm. Note (1983). The court, having reviewed the motion, M&R,

pleadings, and applicable law, and having received no objections, finds no clear error. Thus, the

court ADOPTS IN FULL the M&R (Dkt. 13). For the reasons stated in the M&R, the pending

motions to dismiss (Dkts. 4, 6) are GRANTED. Plaintiffs’ claims against Homebridge are also

DISMISSED WITHOUT PREJUDICE for the reasons stated in the M&R.

       Signed at Houston, Texas on July 17, 2019.



                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
